
	
		II
		111th CONGRESS
		1st Session
		S. 433
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Udall of New Mexico
			 (for himself and Mr. Udall of Colorado)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to establish a renewable electricity standard, and for other
		  purposes.
	
	
		1.Renewable electricity
			 standard
			(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
				
					610.Renewable
				electricity standard
						(a)DefinitionsIn
				this section:
							(1)Base quantity of
				electricity
								(A)In
				generalThe term base quantity of electricity means
				the total quantity of electric energy sold by a retail electric supplier,
				expressed in terms of kilowatt hours, to electric customers for purposes other
				than resale during the most recent calendar year for which information is
				available.
								(B)ExclusionsThe
				term base quantity of electricity does not include—
									(i)electric energy that is not incremental
				hydropower generated by a hydroelectric facility; and
									(ii)electricity generated through the
				incineration of municipal solid waste.
									(2)Biomass
								(A)In
				generalThe term biomass means—
									(i)cellulosic (plant
				fiber) organic materials from a plant that is planted for the purpose of being
				used to produce energy;
									(ii)nonhazardous
				plant or algal matter that is derived from—
										(I)an agricultural
				crop, crop byproduct, or residue resource; or
										(II)waste, such as landscape or right-of-way
				trimmings (but not including municipal solid waste, recyclable postconsumer
				waste paper, painted, treated, or pressurized wood, wood contaminated with
				plastic, or metals);
										(iii)animal waste or animal byproducts;
				and
									(iv)landfill
				methane.
									(B)National forest
				land and certain other public landIn the case of organic material removed
				from National Forest System land or from public land administered by the
				Secretary of the Interior, the term biomass means only organic
				material from—
									(i)ecological forest restoration;
									(ii)precommercial thinnings;
									(iii)brush;
									(iv)mill residues; or
									(v)slash.
									(C)Exclusion of
				certain Federal landNotwithstanding subparagraph (B), the term
				biomass does not include material or matter that would otherwise
				qualify as biomass if the material or matter is located on the following
				Federal land:
									(i)Federal land containing old growth forest
				or late successional forest unless the Secretary of the Interior or the
				Secretary of Agriculture determines that the removal of organic material from
				the land—
										(I)is appropriate for the applicable forest
				type; and
										(II)maximizes the retention of—
											(aa)late-successional and large and old growth
				trees;
											(bb)late-successional and old growth forest
				structure; and
											(cc)late-successional and old growth forest
				composition.
											(ii)Federal land on which the removal of
				vegetation is prohibited, including components of the National Wilderness
				Preservation System.
									(iii)Wilderness study areas.
									(iv)Inventoried roadless areas.
									(v)Components of the National Landscape
				Conservation System.
									(vi)National Monuments.
									(3)Existing
				facilityThe term existing facility means a facility
				for the generation of electric energy from a renewable energy resource that is
				not an eligible facility.
							(4)Incremental
				hydropowerThe term
				incremental hydropower means additional generation that is
				achieved from increased efficiency or additions of capacity made on or
				after—
								(A)the date of enactment of this section;
				or
								(B)the effective date of an existing
				applicable State renewable portfolio standard program at a hydroelectric
				facility that was placed in service before that date.
								(5)Indian
				landThe term Indian land means—
								(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
								(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was on the date of enactment of this section held by—
									(i)the United States
				for the benefit of any Indian tribe or individual; or
									(ii)any Indian tribe
				or individual subject to restriction by the United States against
				alienation;
									(C)any dependent
				Indian community; or
								(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement Act
				(43 U.S.C. 1601 et seq.).
								(6)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				that is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
							(7)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
							(8)Renewable energy
				resourceThe term
				renewable energy resource means solar, wind, ocean, tidal,
				geothermal energy, biomass, landfill gas, incremental hydropower, or
				hydrokinetic energy.
							(9)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
								(A)the additional
				generation from a modification that is placed in service on or after the date
				of enactment of this section, to expand electricity production at a facility
				used to generate electric energy from a renewable energy resource;
								(B)the additional
				generation above the average generation during the 3-year period ending on the
				date of enactment of this section at a facility used to generate electric
				energy from a renewable energy resource or to cofire biomass that was placed in
				service before the date of enactment of this section; or
								(C)the portion of the electric generation from
				a facility placed in service on or after the date of enactment of this section,
				or a modification to a facility placed in service before the date of enactment
				of this section made on or after January 1, 2001, associated with cofiring
				biomass.
								(10)Retail electric
				supplier
								(A)In
				generalThe term retail
				electric supplier means a person that sells electric energy to electric
				consumers (other than consumers in Hawaii) that sold not less than 1,000,000
				megawatt-hours of electric energy to electric consumers for purposes other than
				resale during the preceding calendar year.
								(B)InclusionThe term retail electric
				supplier includes a person that sells electric energy to electric
				consumers that, in combination with the sales of any affiliate organized after
				the date of enactment of this section, sells not less than 1,000,000 megawatt
				hours of electric energy to consumers for purposes other than resale.
								(C)Sales to parent
				companies or affiliatesFor
				purposes of this paragraph, sales by any person to a parent company or to other
				affiliates of the person shall not be treated as sales to electric
				consumers.
								(D)Governmental
				agencies
									(i)In
				generalExcept as provided in clause (ii), the term retail
				electric supplier does not include—
										(I)the United
				States, a State, any political subdivision of a State, or any agency,
				authority, or instrumentality of the United States, State, or political
				subdivision; or
										(II)a rural electric
				cooperative.
										(ii)InclusionThe
				term retail electric supplier includes an entity that is a
				political subdivision of  a State, or an agency, authority, or instrumentality
				of the United States, a State, a political subdivision of a State, a rural
				electric cooperative that sells electric energy to electric consumers, or any
				other entity that sells electric energy to electric consumers that would not
				otherwise qualify as a retail electric supplier if the entity notifies the
				Secretary that the entity voluntarily agrees to participate in the Federal
				renewable electricity standard program.
									(b)ComplianceFor calendar year 2012 and each calendar
				year thereafter, each retail electric supplier shall meet the requirements of
				subsection (c) by submitting to the Secretary, not later than April 1 of the
				following calendar year, 1 or more of the following:
							(1)Federal renewable energy credits issued
				under subsection (e).
							(2)Certification of the renewable energy
				generated and electricity savings pursuant to the funds associated with State
				compliance payments as specified in subsection (e)(4)(G).
							(3)Alternative
				compliance payments pursuant to subsection (h).
							(c)Required annual
				percentageFor each of calendar years 2012 through 2039, the
				required annual percentage of the base quantity of electricity of a retail
				electric supplier that shall be generated from renewable energy resources, or
				otherwise credited towards the percentage requirement pursuant to subsection
				(d), shall be the applicable percentage specified in the following
				table:
							
								
									
										Required Amount
										
										Calendar Yearspercentage
										
									
									
										20126.0
										
										20136.0
										
										20148.5
										
										20158.5
										
										201611.0
										
										201711.0
										
										201814.0
										
										201914.0
										
										202017.5
										
										202117.5
										
										202221.0
										
										202321.0
										
										202423.0
										
										2025 and thereafter through 203925.0.
										
									
								
							
						(d)Renewable energy
				credits
							(1)In
				generalA retail electric supplier may satisfy the requirements
				of subsection (b)(1) through the submission of Federal renewable energy
				credits—
								(A)issued to the
				retail electric supplier under subsection (e);
								(B)obtained by
				purchase or exchange under subsection (f); or
								(C)borrowed under
				subsection (g).
								(2)Federal
				renewable energy creditsA
				Federal renewable energy credit may be counted toward compliance with
				subsection (b)(1) only once.
							(e)Issuance of
				Federal renewable energy credits
							(1)In
				generalNot later than 1 year
				after the date of enactment of this section, the Secretary shall establish by
				rule a program—
								(A)to verify and issue Federal renewable
				energy credits to generators of renewable energy;
								(B)to track the sale, exchange, and retirement
				of the credits; and
								(C)to enforce the requirements of this
				section.
								(2)Existing
				non-Federal tracking systemsTo the maximum extent practicable, in
				establishing the program, the Secretary shall rely on existing and emerging
				State or regional tracking systems that issue and track non-Federal renewable
				energy credits.
							(3)Application
								(A)In
				generalAn entity that generates electric energy through the use
				of a renewable energy resource may apply to the Secretary for the issuance of
				renewable energy credits.
								(B)EligibilityTo
				be eligible for the issuance of the credits, the applicant shall demonstrate to
				the Secretary that—
									(i)the electric
				energy will be transmitted onto the grid; or
									(ii)in the case of a
				generation offset, the electric energy offset would have otherwise been
				consumed onsite.
									(C)ContentsThe
				application shall indicate—
									(i)the type of
				renewable energy resource that is used to produce the electricity;
									(ii)the location at
				which the electric energy will be produced; and
									(iii)any other
				information the Secretary determines appropriate.
									(4)Quantity of
				Federal renewable energy credits
								(A)In
				generalExcept as otherwise provided in this paragraph, the
				Secretary shall issue to a generator of electric energy 1 Federal renewable
				energy credit for each kilowatt hour of electric energy generated by the use of
				a renewable energy resource at an eligible facility.
								(B)Incremental
				hydropower
									(i)In
				generalFor purpose of
				compliance with this section, Federal renewable energy credits for incremental
				hydropower shall be based on the increase in average annual generation
				resulting from the efficiency improvements or capacity additions.
									(ii)Water flow
				informationThe incremental
				generation shall be calculated using the same water flow information that
				is—
										(I)used to determine a historic average annual
				generation baseline for the hydroelectric facility; and
										(II)certified by the Secretary or the Federal
				Energy Regulatory Commission.
										(iii)Operational
				changesThe calculation of
				the Federal renewable energy credits for incremental hydropower shall not be
				based on any operational changes at the hydroelectric facility that is not
				directly associated with the efficiency improvements or capacity
				additions.
									(C)Indian
				land
									(i)In
				generalThe Secretary shall issue 2 renewable energy credits for
				each kilowatt hour of electric energy generated and supplied to the grid in a
				calendar year through the use of a renewable energy resource at an eligible
				facility located on Indian land.
									(ii)BiomassFor
				purposes of this paragraph, renewable energy generated by biomass cofired with
				other fuels is eligible for 2 credits only if the biomass was grown on the
				land.
									(D)On-site eligible
				facilities
									(i)In
				generalIn the case of
				electric energy generated by a renewable energy resource at an on-site eligible
				facility that is not larger than 1 megawatt in capacity and is used to offset
				all or part of the requirements of a customer for electric energy, the
				Secretary shall issue 3 renewable energy credits to the customer for each
				kilowatt hour generated.
									(ii)Indian
				landIn the case of an
				on-site eligible facility on Indian land, the Secretary shall issue not more
				than 3 credits per kilowatt hour.
									(E)Combination of
				renewable and nonrenewable energy resourcesIf both a renewable energy resource and a
				nonrenewable energy resource are used to generate the electric energy, the
				Secretary shall issue the Federal renewable energy credits based on the
				proportion of the renewable energy resources used.
								(F)Retail electric
				suppliersIf a generator has
				sold electric energy generated through the use of a renewable energy resource
				to a retail electric supplier under a contract for power from an existing
				facility and the contract has not determined ownership of the Federal renewable
				energy credits associated with the generation, the Secretary shall issue the
				Federal renewable energy credits to the retail electric supplier for the
				duration of the contract.
								(G)Compliance with
				State renewable portfolio standard programsPayments made by a retail electricity
				supplier, directly or indirectly, to a State for compliance with a State
				renewable portfolio standard program, or for an alternative compliance
				mechanism, shall be valued at 1 credit per kilowatt hour for the purpose of
				subsection (b)(2) based on the quantity of electric energy generation from
				renewable resources that results from the payments.
								(f)Renewable energy
				credit trading
							(1)In
				generalA Federal renewable energy credit may be sold,
				transferred, or exchanged by the entity to whom the credit is issued or by any
				other entity that acquires the Federal renewable energy credit, other than
				renewable energy credits from existing facilities.
							(2)CarryoverA
				Federal renewable energy credit for any year that is not submitted to satisfy
				the minimum renewable generation requirement of subsection (c) for that year
				may be carried forward for use pursuant to subsection (b)(1) within the next 3
				years.
							(3)DelegationThe Secretary may delegate to an
				appropriate market-making entity the administration of a national tradeable
				renewable energy credit market for purposes of creating a transparent national
				market for the sale or trade of renewable energy credits.
							(g)Renewable energy
				credit borrowing
							(1)In
				generalNot later than December 31, 2014, a retail electric
				supplier that has reason to believe the retail electric supplier will not be
				able to fully comply with subsection (b) may—
								(A)submit a plan to the Secretary
				demonstrating that the retail electric supplier will earn sufficient Federal
				renewable energy credits within the next 3 calendar years that, when taken into
				account, will enable the retail electric supplier to meet the requirements of
				subsection (b) for calendar year 2014 and the subsequent calendar years
				involved; and
								(B)on the approval of the plan by the
				Secretary, apply Federal renewable energy credits that the plan demonstrates
				will be earned within the next 3 calendar years to meet the requirements of
				subsection (b) for each calendar year involved.
								(2)RepaymentThe
				retail electric supplier shall repay all of the borrowed Federal renewable
				energy credits by submitting an equivalent number of Federal renewable energy
				credits, in addition to the credits otherwise required under subsection (b), by
				calendar year 2022 or any earlier deadlines specified in the approved
				plan.
							(h)Alternative
				compliance paymentsAs a
				means of compliance under subsection (b)(4), the Secretary shall accept payment
				equal to the lesser of—
							(1)200 percent of the average market value of
				Federal renewable energy credits and Federal energy efficiency credits for the
				applicable compliance period; or
							(2)3 cents per kilowatt hour (as adjusted on
				January 1 of each year following calendar year 2006 based on the implicit price
				deflator for the gross national product).
							(i)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
							(1)(A)the annual renewable energy generation of
				any retail electric supplier; and
								(B)Federal renewable energy credits submitted
				by a retail electric supplier pursuant to subsection (b)(1);
								(2)the validity of
				Federal renewable energy credits submitted for compliance by a retail electric
				supplier to the Secretary; and
							(3)the quantity of
				electricity sales of all retail electric suppliers.
							(j)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
						(k)State
				programs
							(1)In
				generalNothing in this
				section diminishes any authority of a State or political subdivision of a
				State—
								(A)to adopt or enforce any law (including
				regulations) respecting renewable energy, including programs that exceed the
				required quantity of renewable energy under this section; or
								(B)to regulate the acquisition and disposition
				of Federal renewable energy credits by retail electric suppliers.
								(2)Compliance with
				sectionNo law or regulation referred to in paragraph (1)(A)
				shall relieve any person of any requirement otherwise applicable under this
				section.
							(3)Coordination
				with State programThe Secretary, in consultation with States
				that have in effect renewable energy programs, shall—
								(A)preserve the
				integrity of the State programs, including programs that exceed the required
				quantity of renewable energy under this section; and
								(B)facilitate
				coordination between the Federal program and State programs.
								(4)Existing
				renewable energy programsIn the regulations establishing the
				program under this section, the Secretary shall incorporate common elements of
				existing renewable energy programs, including State programs, to ensure
				administrative ease, market transparency and effective enforcement.
							(5)Minimization of
				administrative burdens and costsIn carrying out this section,
				the Secretary shall work with the States to minimize administrative burdens and
				costs to retail electric suppliers.
							(l)Recovery of
				costsAn electric utility
				that has sales of electric energy that are subject to rate regulation
				(including any utility with rates that are regulated by the Commission and any
				State regulated electric utility) shall not be denied the opportunity to
				recover the full amount of the prudently incurred incremental cost of renewable
				energy obtained to comply with the requirements of subsection (b).
						(m)Program
				review
							(1)In
				generalThe Secretary shall enter into an arrangement with the
				National Academy of Sciences under which the Academy shall conduct a
				comprehensive evaluation of all aspects of the program established under this
				section.
							(2)EvaluationThe
				study shall include an evaluation of—
								(A)the effectiveness
				of the program in increasing the market penetration and lowering the cost of
				the eligible renewable energy technologies;
								(B)the opportunities
				for any additional technologies and sources of renewable energy emerging since
				the date of enactment of this section;
								(C)the impact on the
				regional diversity and reliability of supply sources, including the power
				quality benefits of distributed generation;
								(D)the regional
				resource development relative to renewable potential and reasons for any
				investment in renewable resources; and
								(E)the net
				cost/benefit of the renewable electricity standard to the national and State
				economies, including—
									(i)retail power
				costs;
									(ii)the economic
				development benefits of investment;
									(iii)avoided costs
				related to environmental and congestion mitigation investments that would
				otherwise have been required;
									(iv)the impact on
				natural gas demand and price; and
									(v)the effectiveness
				of green marketing programs at reducing the cost of renewable resources.
									(3)ReportNot
				later than January 1, 2018, the Secretary shall transmit to Congress a report
				describing the results of the evaluation and any recommendations for
				modifications and improvements to the program.
							(n)State renewable
				energy account
							(1)In
				generalThere is established
				in the Treasury a State renewable energy account.
							(2)DepositsAll
				money collected by the Secretary from the alternative compliance payments under
				subsection (h) shall be deposited into the State renewable energy account
				established under paragraph (1).
							(3)Grants
								(A)In
				generalProceeds deposited in
				the State renewable energy account shall be used by the Secretary, subject to
				annual appropriations, for a program to provide grants—
									(i)to the State agency responsible for
				administering a fund to promote renewable energy generation for customers of
				the State or an alternative agency designated by the State; or
									(ii)if no agency described in clause (i), to
				the State agency developing State energy conservation plans under section 362
				of the Energy Policy and Conservation Act (42 U.S.C. 6322).
									(B)UseThe grants shall be used for the purpose
				of—
									(i)promoting renewable energy production;
				and
									(ii)providing energy assistance and
				weatherization services to low-income consumers.
									(C)CriteriaThe Secretary may issue guidelines and
				criteria for grants awarded under this paragraph.
								(D)State-approved
				funding mechanismsAt least
				75 percent of the funds provided to each State for each fiscal year shall be
				used to promote renewable energy production through grants, production
				incentives, or other State-approved funding mechanisms.
								(E)AllocationThe funds shall be allocated to the States
				on the basis of retail electric sales subject to the renewable electricity
				standard under this section or through voluntary participation.
								(F)RecordsState agencies receiving grants under this
				paragraph shall maintain such records and evidence of compliance as the
				Secretary may
				require.
								.
			(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
				
					
						Sec. 609. Rural and remote
				communities electrification grants.
						Sec. 610. Renewable electricity
				standard.
					
					.
			
